Citation Nr: 0422152	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for incisional 
hernia status post exploratory laparotomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  The notice should indicate 
what information or evidence should be provided by the 
claimant and what information or evidence VA will attempt to 
obtain on the claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  The September 2002 VCAA letter failed to 
explain the following:  1) what evidence is needed to 
substantiate the claim, if any, 2) which portion of that 
evidence, if any, the veteran has the responsibility to 
provide, and 3) which portion of that evidence, if any, the 
VA is obligated to obtain or will attempt to obtain on the 
veteran's behalf.   See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  

The RO evaluated the veteran's incisional hernia status post 
exploratory laparotomy as 0 percent disabling under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7339 
(2003).  In order to receive a minimum compensable rating 
under DC 7339 there must be evidence of "small, not well 
supported by belt under ordinary conditions, or healed 
ventral healing or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt."  In 
this case, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his 
service-connected incisional hernia status post exploratory 
laparotomy in November 2002.  This examination revealed a 
"small approximately 1 cm lower incisional hernia, which is 
easily reducible."  However, this examination does not 
adequately address the rating criteria in DC 7339 and is thus 
inadequate for rating purposes.  See 38 C.F.R § 4.2 (2003).  
The examination failed to address whether or not the 
veteran's condition requires a supporting belt.  A 20 percent 
disability rating may be warranted for this veteran if it is 
shown that his hernia requires the use of a supporting belt.  
See 38 C.F.R. § 4.114, Diagnostic Code 7339 (2003).  The 
Board concludes that in order to comply with VA's duty to 
assist and because the evidence of record with regard to the 
issue on appeal does not address the need for a supporting 
belt, he is entitled to a current VA examination.  This 
process is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim.  The notice 
should indicate what information or 
evidence should be provided by the 
claimant and what information or evidence 
VA will attempt to obtain on the 
claimant's behalf.

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to identify the 
current level of impairment resulting 
from his service-connected incisional 
hernia status post exploratory 
laparotomy.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
must indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner should specifically be asked to 
determine 1) whether or not the veteran 
currently wears a supporting belt and, if 
so, whether that supporting belt is 
supportive of the veteran's hernia,  2)  
if the veteran does not currently wear a 
supporting belt, whether or not the 
veteran suffers from a weakening of his 
abdominal wall indicating the need for 
the veteran to wear a supporting belt 
and, if so, whether that supporting belt 
would adequately support the veteran's 
hernia.

3.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




